Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 24, 1996 {People v Wright, 228 AD2d 709), affirming a judgment of the County Court, Dutchess County, rendered January 6, 1994.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *551effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Pizzuto, Santucci and Altman, JJ., concur.